DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/03/2021.
Claims 19-21, 23-27, 29-30, 34-37, 39-43, 45-46 and 50-53 remain pending in the application.
The Applicants’ arguments regarding the rejection of claims 19-21, 23-27, 29-30, 34-37, 39-43, 45-46 and 50-53 are persuasive.  All of the previous rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20, 23, 27, 34-35 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tange et al. (US 6,127,620) in view of Vasylyev (US 2012/0012741) with further evidence provided by Suga (US 2010/0307565).
Addressing claims 19-20 and 52, Tange an optomechanical system (figs. 10 and 12) for capturing and transmitting incident light with a variable direction of incidence to solar cells 16, comprising:
	an optical arrangement 10 configured to capture a beam of the incident light 12, to concentrate the captured beam of the incident light, and to transmit one or more concentrated beams of the incident light to the solar cells 16 (fig. 10),
	the optical arrangement comprises a first optical layer 10 made of optical lenses having an aspheric curvature (the curvature of the lenses as depicted in fig. 10 have aspheric curvature), at least one surface of the lenses (the upper surface of the lenses facing the incoming light) having a polynomial curvature with multiple orders (fig. 10 shows the upper surface of the lenses having multiple curves that correspond to the claimed polynomial curvature with multiple orders), wherein the polynomial curvature with multiple orders exhibits at least one inflection point (fig. 10 of Tange shows six lenses with the point in between two adjacent lenses correspond to the claimed inflection point; this is consistent with the evidence provided by Suga that shows optical element 5 having aspheric curvature with polynomial curvature with multiple orders; the points W between the adjacent lenses is referred to as inflection point W [0052]),
	the solar cells 16 arranged in a two-dimensional array (fig. 2), and
	said optical arrangement being moveable with respect to the solar cells along at least two perpendicular axes (col. 12 ln 48-51 disclose the embodiment of fig. 12 includes moving the lenses 10 of the optical arrangement similarly to those in fig. 10; col. 11 ln 12-14 disclose that the cell stage 20 can be moved relative to the optical arrangement in x and y directions or the claimed two perpendicular axes; therefore, at the time of the effective filing date of the invention, it would have been obvious to for one of ordinary skill in the art to modify the embodiment of fig. 12 with four feeders as disclosed for the embodiment of fig. 10 for moving the optical arrangement 10 in two dimensional axes for concentrating the incident light in two dimensions) to provide optimal collection of the one or more concentrated incident light beams from any direction of incidence of the incident light by the solar cells, 
	wherein each of the one or more concentrated beams of incident light is collected by the one or more solar cells 16 located at the focal point of the corresponding lens of the optical arrangement (fig. 10) and wherein the incident light is sunlight.

Tange is silent regarding the lenses have a square or a hexagonal contour.

Vasylyev discloses a light concentrating system comprising a plurality of optical lenses having aspheric curvature [0020], at least one surface of the lenses having polynomial curvature with multiple orders exhibits at least one inflection point (figs. 5-6 show the upper surface of the lenses include the points between adjacent lenses that correspond to the claimed inflection point according to the evidence provided by Suga above) and the lenses have a square or a hexagonal contour (figs. 5-6).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the array of lenses of Tange to have aspherical curvature having polynomial curvature with multiple orders that exhibits at least one inflection point and having square or hexagonal contour as disclosed by Vasylyev in order to increase the packing density of the lenses in the lens array area; thus, increasing the amount of concentrated light (Vasylyev, [0071]).

Addressing claim 23, Vasylyev discloses the aspherical curvature of the first optical layer is chosen to the light is concentrated on a flat receiving layer; therefore, the field of curvature of the optical arrangement is minimized.

Addressing claim 27, Vasylyev discloses in paragraph [0072] that the lenses are made of PMMA; therefore, the one of ordinary skill in the art would have found it obvious to modify the system of Tange by substituting the known lens material with the known PMMA lens material of Vasylyev in order to obtain the predictable result of forming optical lenses for focusing incoming sunlight to solar cells (Rationale B, KSR decision, MPEP 2143).

Addressing claims 34-35, figs. 11A-11B and col. 11 ln 48 to col. 12 ln 48 of Tange discloses the movement of the optical arrangement (Examiner acknowledges that the recited portion of Tange discusses using valve and spring elements to influence the movement of the cell stage 20 for optimizing the amount of incident light on the solar cells; however, col. 12 ln 48-51 disclose that the optical arrangement 10 in the embodiment of fig. 12 is moved similarly to the cell stage in fig. 10; therefore, it would have been obvious for one of ordinary skill in the art to utilize the mechanism for moving the cell stage 20 in the embodiment of fig. 10 to influence the movement of the optical arrangement of fig. 10; this is evidenced by the presence of the valves and associated springs shown in fig. 12) utilizes mechanical deformation (deformation of the springs in figs. 10, 11A-11B and 12) to produce movement of the optical arrangement with respect to the primary collecting elements. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tange et al. (US 6,127,620) in view of Vasylyev (US 2012/0012741) as applied to claims 19-20, 23, 27, 34-35 and 52 above, and further in view of Okamoto et al. (US 2014/0090692).
Addressing claim 21, Tange and Vasylyev are silent regarding the limitation of current claim.

Okamoto discloses a concentrated solar cell system; wherein, the solar cell 101 is arranged to receive the focused light from the optical lens 131 (fig. 2).  Furthermore, the solar cell 101 is a triple junction solar cell [0118] with the upper most subcell as the structural equivalence to the claimed solar cell and the middle and lower subcells correspond to the claimed at least one secondary collecting element for collecting any light otherwise not collected by the solar cells.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Tange with the triple junction solar cells disclosed by Okamoto in order to subject a wide range of wavelengths to photoelectric conversion and to improve the conversion efficiency of the system (Okamoto, [0040]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tange et al. (US 6,127,620) in view of Vasylyev (US 2012/0012741) as applied to claims 19-20, 23, 27, 34-35 and 52 above, and further in view of Tremblay et al. (US 2015/0063751).
Addressing claim 24, both Tange and Vasylyev disclose the aspherical curvature of the first optical layer of the optical arrangement is chose to focus the incoming light onto a focal point.

Tange and Vasylyev are silent regarding the aspherical curvature of the first optical layer of the optical arrangement is chosen such that a spherical field of curvature is achieved.

Tremblay discloses the first optical layer having opposing surfaces that have aspherical curvature for focusing the incoming light onto a focal region (figs. 3-4).  Tremblay further discloses in paragraph [0055] and fig. 6 optical configuration comprising aspherical surfaces for achieve a spherical field curvature (the middle embodiment in fig. 6 is designed to compensate for field curvature).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the lenses of the first optical layer to have opposing surfaces having aspherical curvature disclosed by Tremblay in order to obtain the predictable result of focusing incoming light onto focal points (Rationale B, KSR decision, MPEP 2143) or to compensate for a spherical field curvature.  The lenses of the optical layer shown by Tremblay are structurally capable of achieve the claimed spherical field curvature. 

Claims 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tange et al. (US 6,127,620) in view of Vasylyev (US 2012/0012741) as applied to claims 19-20, 23, 27, 34-35 and 52 above, and further in view of Ueda (US 2015/0083193).
Addressing claims 25 and 29, Tange and Vasylyev are silent regarding the claimed limitation.

Ueda discloses a light concentrating system; wherein, the solar cell 3 includes a first additional optical element 10 (fig. 1B) for improving the angular acceptance and/or improving the homogeneity of distribution of the corresponding concentrated beam of the incident light and/or increasing concentration factor (figs. 3A-3B). 

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Tange and Vasylyev with the additional optical element 10 for the solar cells as disclosed by Ueda in order to improve the power generation efficiency of the solar cell by efficiently concentrating solar radiation on the receiving solar cell surface while suppressing a decrease in electrical characteristics of the solar cell by decreasing excessive concentration of light (Ueda, [0020-0021]).
With regard to the limitation of claim 25, the optical element 10 of Ueda is the structural equivalence to the claimed a second optical layer.  In the modified system of Tange in view of Vasylyev and Ueda, the first optical layer (the optical layer disclosed by Tange in view of Vasylyev as discussed above) is movable with respect to the second optical layer (the optical element 10 of Ueda) because the optical element 10 of Ueda is attached to the solar cells 10.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tange et al. (US 6,127,620) in view of Vasylyev (US 2012/0012741) and Ueda (US 2015/0083193) as applied to claims 25 and 29 above, and further in view of Fisher et al. (US 2017/0098729).
Addressing claim 26, Tange, Vasylyev and Ueda are silent regarding the diameter of the contour of the lenses in the second optical layer is equal or smaller than the diameter of the contour of the lenses in the first optical layer.

Fisher discloses in figs. 5A-5B the contour of the lenses in the first optical layer 503 (the lenses of the first optical layer are similar to those of Tange and Vasylyev) is larger than the contour of the lenses in the second optical layer 504 (the lenses of the second optical layer are similar to those of Ueda).

At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the system of Tange in view of Vasylyev and Ueda by providing the contour of the lenses in the first optical layer to be larger than the contour of the lenses in the second optical layer as disclosed by Fisher in order to obtain the predictable result of focusing sunlight onto the receiving surface of the solar cell (Rationale B, KSR decision, MPEP 2143).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tange et al. (US 6,127,620) in view of Vasylyev (US 2012/0012741) as applied to claims 19-20, 23, 27, 34-35 and 52 above, and further in view of Ford et al. (US 2010/0032005).
Addressing claim 30, Tange and Vasylyev are silent regarding the claimed limitation.

Ford discloses a light concentrating element comprising a second additional optical element (dichroic mirror in fig. 2A) for splitting the at least one concentrated beam of the incident light into beams of light with different wavelengths (reflecting light with IR wavelengths and transmitting light in VIS wavelengths), each of the individual beams of light with different wavelengths being collected by a separate collecting element (PV cells 24 and 26 in fig. 2A).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Tange in view of Vasylyev with the light splitting dichroic mirror and the IR and VIS solar cells disclosed by Ford in order to improve the efficiency of the system by generating electrical energy from light with different wavelengths (Ford, [0027-0028]).

Claims 36-37, 39, 43 and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tange et al. (US 6,127,620) in view of Vasylyev (US 2012/0012741) and Okamoto et al. (US 2014/0090692) with further evidence provided by Suga (US 2010/0307565).
Addressing claims 36-37 and 53, the limitations of claims 36 and 53 are the combination of the limitations of claims 19-21.  Please see the rejection of claims 19-21 for addressing the unpatentability of claims 36 and 53 based on the teaching of Tange in view of Vasylyev and Okamoto with further evidence provided by Suga.

Addressing claims 39, 43 and 50-51, please see the rejection of claims 23, 27 and 34-35 above.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tange et al. (US 6,127,620) in view of Vasylyev (US 2012/0012741) and Okamoto et al. (US 2014/0090692) as applied to claims 36-37, 39, 43 and 50-51 above, and further in view of Tremblay et al. (US 2015/0063751).
Addressing claim 40, Tange, Vasylyev and Okamoto are silent regarding the limitation of current claim.

Tremblay discloses the first optical layer having opposing surfaces that have aspherical curvature for focusing the incoming light onto a focal region (figs. 3-4).  Tremblay further discloses in paragraph [0055] and fig. 6 optical configuration comprising aspherical surfaces for achieve a spherical field curvature (the middle embodiment in fig. 6 is designed to compensate for field curvature).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the lenses of the first optical layer to have opposing surfaces having aspherical curvature disclosed by Tremblay in order to obtain the predictable result of focusing incoming light onto focal points (Rationale B, KSR decision, MPEP 2143) or to compensate for a spherical field curvature.  The lenses of the optical layer shown by Tremblay are structurally capable of achieve the claimed spherical field curvature. 

Claims 41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tange et al. (US 6,127,620) in view of Vasylyev (US 2012/0012741) and Okamoto et al. (US 2014/0090692) as applied to claims 36-37, 39, 43 and 50-51 above, and further in view of Ueda (US 2015/0083193).
Addressing claims 41 and 45, Tange and Vasylyev are silent regarding the claimed limitation.

Ueda discloses a light concentrating system; wherein, the solar cell 3 includes a first additional optical element 10 (fig. 1B) for improving the angular acceptance and/or improving the homogeneity of distribution of the corresponding concentrated beam of the incident light and/or increasing concentration factor (figs. 3A-3B). 

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Tange and Vasylyev with the additional optical element 10 for the solar cells as disclosed by Ueda in order to improve the power generation efficiency of the solar cell by efficiently concentrating solar radiation on the receiving solar cell surface while suppressing a decrease in electrical characteristics of the solar cell by decreasing excessive concentration of light (Ueda, [0020-0021]).
With regard to the limitation of claim 41, the optical element 10 of Ueda is the structural equivalence to the claimed a second optical layer.  In the modified system of Tange in view of Vasylyev and Ueda, the first optical layer (the optical layer disclosed by Tange in view of Vasylyev as discussed above) is movable with respect to the second optical layer (the optical element 10 of Ueda) because the optical element 10 of Ueda is attached to the solar cells 10.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tange et al. (US 6,127,620) in view of Vasylyev (US 2012/0012741), Okamoto et al. (US 2014/0090692) and Ueda (US 2015/0083193) as applied to claims 41 and 45 above, and further in view of Fisher et al. (US 2017/0098729).
Addressing claim 42, Tange, Vasylyev and Ueda are silent regarding the diameter of the contour of the lenses in the second optical layer is equal or smaller than the diameter of the contour of the lenses in the first optical layer.

Fisher discloses in figs. 5A-5B the contour of the lenses in the first optical layer 503 (the lenses of the first optical layer are similar to those of Tange and Vasylyev) is larger than the contour of the lenses in the second optical layer 504 (the lenses of the second optical layer are similar to those of Ueda).

At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the system of Tange in view of Vasylyev and Ueda by providing the contour of the lenses in the first optical layer to be larger than the contour of the lenses in the second optical layer as disclosed by Fisher in order to obtain the predictable result of focusing sunlight onto the receiving surface of the solar cell (Rationale B, KSR decision, MPEP 2143).

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tange et al. (US 6,127,620) in view of Vasylyev (US 2012/0012741) and Okamoto et al. (US 2014/0090692) as applied to claims 36-37, 39, 43 and 50-51 above, and further in view of Ford et al. (US 2010/0032005).
Addressing claim 46, Tange and Vasylyev are silent regarding the claimed limitation.

Ford discloses a light concentrating element comprising a second additional optical element (dichroic mirror in fig. 2A) for splitting the at least one concentrated beam of the incident light into beams of light with different wavelengths (reflecting light with IR wavelengths and transmitting light in VIS wavelengths), each of the individual beams of light with different wavelengths being collected by a separate collecting element (PV cells 24 and 26 in fig. 2A).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Tange in view of Vasylyev with the light splitting dichroic mirror and the IR and VIS solar cells disclosed by Ford in order to improve the efficiency of the system by generating electrical energy from light with different wavelengths (Ford, [0027-0028]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-21, 23-27, 29-30, 34-37, 39-43, 45-46 and 50-53 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/24/2021